UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8102


JULIETTE MARIA DIXON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00448-RBS-TEM)


Submitted:    September 29, 2009              Decided:    October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juliette Maria Dixon, Appellant Pro Se.       Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juliette         Maria     Dixon       seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation          of    the    magistrate

judge     and    denying         relief     on    her      28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate          of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of     the       denial       of    a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)         (2006).           A

prisoner        satisfies          this        standard         by    demonstrating               that

reasonable       jurists         would     find       that      any    assessment            of     the

constitutional         claims      by     the     district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Dixon has

not     made    the    requisite          showing.            Accordingly,          we       deny    a

certificate       of     appealability            and      dismiss      the       appeal.            We

dispense        with    oral       argument       because        the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                         DISMISSED



                                                  2